DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1, 8, and 9 in the reply filed on 29 August 2022 is acknowledged.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Duane M. Byers on 08 September 2022.
The application has been amended as follows:

1. (Currently amended) A corneal implant designed for correcting irregularities of the corneal curvature of a subject, the implant having a dome-shaped structural body sized and configured to impose a regular curvature to corneal portions in contact with the implant, 
wherein the structural body comprises an [[outermost peripheral ring, an innermost peripheral ring, and an inner reticular structure in between the outermost and innermost peripheral rings, wherein the inner reticular structure comprises at least one first series of beams and at least one second series of beams intersecting each other and defining meshes having void portions, the beams of the first series having a respective first end connected to the [[outermost peripheral ring, the beams of the second series having a respective first end connected to the outermost peripheral ring, wherein the total area of the void portions within the meshes of the inner reticular structure is between 50% and 99.9% of the surface area of the inner reticular structure, 
[[
wherein at least some the beams of the first series and of the second series have a respective second end connected to the innermost peripheral ring,
wherein the innermost peripheral ring comprises a diameter ranging from 0.5 mm to 7.0 mm,
wherein the corneal implant comprises a rigidity, assessed by measuring Young's modulus, ranging from 10 MPa to 300 GPa.
2. - 7. (Cancelled)
8. (Currently amended) The corneal  implant according to claim 1, wherein the [[outermost peripheral ring and the innermost peripheral ring are coaxial.  
9. (Currently amended) The corneal  mplant according to claim1, wherein the beams of the first series define - together with the [[outermost peripheral ring and the innermost peripheral ring - a plurality of sectors of the structural body, being substantially configured as an arc of a circular or elliptical annulus, said sectors being substantially equal to each other.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,409,177 B1
US PG Pub No. 2007/0168025 A1
US PG Pub No. 2009/0204207 A1
US PG Pub No. 2015/0342725 A1
WO 2006/009490 A1
SU 1160623 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774